NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 10, 2022 *
                                 Decided June 16, 2022

                                         Before

                         DIANE S. SYKES, Chief Judge

                         DIANE P. WOOD, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 21-2912

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of Illinois,
                                                Eastern Division.

      v.                                        No. 13 CR 772-1

NATHANIEL HOSKINS,                              Elaine E. Bucklo,
    Defendant-Appellant.                        Judge.

                                       ORDER

       Nathaniel Hoskins, a federal prisoner serving a life sentence, appeals the denial
of his motion for compassionate release, which he based on medical conditions that put
him at an elevated risk for severe illness from COVID-19. See 18 U.S.C.
§ 3582(c)(1)(A)(i). The district judge concluded that Hoskins, who is vaccinated, did not

      *  We agreed to decide the case without oral argument because the briefs and the
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2912                                                                          Page 2

show that his medical risk was an “extraordinary and compelling” reason for release,
id., and that the sentencing factors weighed against granting relief, see id. § 3553(a). We
affirm.

       Hoskins was “King” of the Imperial Insane Vice Lords, a criminal gang in
Chicago. Gang members engaged in drug-trafficking and violence, including murder, at
Hoskins’s direction. As a result of his gang activities, Hoskins was charged with a
racketeering conspiracy, 18 U.S.C. § 1962(d); conspiracy to murder in aid of
racketeering, id. § 1959(a)(5); using a firearm in furtherance of a crime of violence, id.
§ 924(c)(1)(A); and conspiracy to traffic drugs, 21 U.S.C. § 846. The judge found him
guilty of all counts after a bench trial and in May 2016 sentenced him to life in prison,
the applicable term under the Sentencing Guidelines. We affirmed. United States v. King,
910 F.3d 320, 324 (7th Cir. 2018).

        In July 2021 Hoskins moved for compassionate release under § 3582(c)(1)(A)(i).
He argued that his age (then 53), diabetes, hypertension, and high cholesterol created a
heightened risk of severe illness from COVID-19, and that prison conditions made it
likely that he would contract the virus. He also argued that he was substantially
rehabilitated and posed no danger to the community; he cited his participation in
education and vocational classes, his rehabilitation plan, and a letter from his pastor.

       The judge denied Hoskins’s motion. She found that Hoskins, who had received
two vaccine doses, had not demonstrated that he was unable to benefit from
vaccination. See United States v. Broadfield, 5 F.4th 801, 803 (7th Cir. 2021). And
regardless, the judge concluded, the sentencing factors, especially the seriousness of his
conduct and the “high risk of recidivism,” militated against his release. See § 3553(a).
Hoskins—satisfying the requirements of the prison-mailbox rule, FED. R. APP. P. 4(c)—
timely appealed.

        Hoskins argues that the judge abused her discretion by concluding that based on
his vaccination, his health was not an extraordinary and compelling reason for release.
He emphasizes the risk of a breakthrough infection from new COVID-19 variants. We
review the denial of a motion for compassionate release for abuse of discretion. United
States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021).

       The judge reasonably concluded that Hoskins did not meet his burden of
establishing extraordinary and compelling reasons for release. United States v. Barbee,
25 F.4th 531, 532 (7th Cir. 2022). We do not take issue with the premise that over time
No. 21-2912                                                                         Page 3

new variants arise and the efficacy of vaccination might wane. But Hoskins still needed
individualized evidence of why, despite his vaccination, his medical risks are
extraordinary compared to the general population. United States v. Joiner, 988 F.3d 993,
995–96 (7th Cir. 2021). By simply listing diagnoses, he has not done so.

       Moreover, the judge’s analysis of the § 3553(a) factors independently sustains her
decision. See United States v. Rucker, 27 F.4th 560, 563 (7th Cir. 2022). Although Hoskins
argues that per United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020), the judge erred
by treating the policy statement of U.S.S.G. § 1B1.13 as a categorical bar to relief, the
judge did not rely on § 1B1.13 at all. Rather, she discussed the factors under § 3553(a)(2).
Hoskins is serving a life sentence—which, the experienced judge noted, was the first
she had ever imposed—for “extraordinarily serious” crimes. See § 3553(a)(2)(A). And
Hoskins took control of the Insane Imperial Vice Lords in his 40s, which the judge
reasonably concluded demonstrated a “high risk of recidivism.” § 3553(a)(2)(B)–(C). We
find no error with the conclusion that without extremely compelling reasons, serving a
small fraction of a life sentence for myriad violent crimes would not promote respect for
the law.

                                                                               AFFIRMED